DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 24 June, 2022.
Claims 1, 5 and 14 have been amended.
Claims 35 – 42 have been added.
Claims 1, 4, 5, 8 – 10, 12 – 15 and 34 - 42 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 14, 35 and 40 – 43 are objected to because of the following informalities:  The term “matadata” is misspelled. The terms should be “metadata”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method for analyzing healthcare data, comprising:
collecting, using a first transducer, first input data from a first source, wherein the first input data comprises symptom and sign metadata;
collecting, using a second transducer, second input data from a second source disparate and remote from the first source, the second source having a data format that is different from a data format of the first source;
processing, within a computer implemented healthcare analytic engine and utilizing machine learning, the first input data to determine a first concept by normalizing healthcare data within the first input data based upon a healthcare matrix;
processing, within the computer implemented healthcare analytic engine and utilizing machine learning, the second input data to determine a second concept by normalizing healthcare data within the second input data based upon the healthcare matrix;
determining, utilizing the machine learning, category profiles for each of the first and second concepts;
determining relationships between the first concept and the second concept based upon the category profiles;
storing the first concept and the second concept in a concept data bank based upon the relationship and storing indices to the first concept and second concept in a knowledgebase; 
updating a social graph with concepts from the concept bank based on the category profiles and the relationships; 
generating, utilizing the machine learning, within the computer implemented healthcare analytic engine for one patient, a first predicted event by selecting first concepts from the social graph for other patients having similar symptoms, treatments, and conditions to the one patient and where the other patients conform to a prescribed medical treatment;
generating, utilizing the machine learning, within the computer implemented healthcare analytic engine for the one patient, a second predicted event by selecting concepts from the social graph for other patients having similar symptoms, treatments, and conditions to the one patient and where the other patients do not conform to the prescribed medical treatment;
generating, utilizing the machine learning, within the computer implemented healthcare analytic engine, a patient medical model from the knowledgebase by selecting concepts related to the one patient, wherein the patient medical model defines 
(a) a current health status of the one patient based upon one or more of patient sentiment, patient mood, patient general wellbeing, patient morale, patient activity, and social graph;
(b) a first predicted event based upon the one patient conforming to a prescribed medical treatment, and
(c) a second predicted event based on the one patient not conforming to the prescribed treatment,
displaying the patient medical model;
wherein at least one of the first input data and the second input data includes one or both of audio data and image data.
Claims 1, 4, 5, 8 – 10, 12 – 15 and 34- 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method and a system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
processing the first input data to determine a first concept by normalizing healthcare data within the first input data based upon a healthcare matrix;
processing the second input data to determine a second concept by normalizing healthcare data within the second input data based upon the healthcare matrix;
determining category profiles for each of the first and second concepts;
determining relationships between the first concept and the second concept based upon the category profiles;
generating, for one patient, a first predicted event by selecting first concepts from the social graph for other patients having similar symptoms, treatments, and conditions to the one patient and where the other patients conform to a prescribed medical treatment;
generating, for the one patient, a second predicted event by selecting concepts from the social graph for other patients having similar symptoms, treatments, and conditions to the one patient and where the other patients do not conform to the prescribed medical treatment;
generating a patient medical model from the knowledgebase by selecting concepts related to one patient and to other patients having similar symptoms, treatments, and conditions, wherein the patient medical model defines 
(a) a current health status of the one patient based upon one or more of patient sentiment, patient mood, patient general wellbeing, patient morale, patient activity, and social graph;
(b) a first predicted event based upon the one patient conforming to a prescribed medical treatment, and
(c) a second predicted event based on the one patient not conforming to the prescribed treatment.
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that processing input data, both first and second input data, by normalizing, includes speech recognition and NLP for audio data, OCR and NLP for image data, facial recognition for video data and machine learning algorithms. These techniques are well-known in the art and mimic the mental process used by humans to identify information in various formats of data (i.e. text speech, image and video data). Normalizing, as described in the specification, (i.e. recognizing words and phrases in speech, images or recognizing sentiments or moods in video) is a process that, except for generic computer implementation steps, can be performed in the human mind. Indeed, the specification discloses that normalizing video data operates similarly to a doctor who looks at a patient to determine a general wellbeing of the patient (0041), or to determine that the patient is smiling and relaxed and therefore is “happy” (0055). 
Similarly determining a relationship between a first and second concept is disclosed as a simple comparison. For example, a mood concept from a video source may be compared to a mood concept from an audio source. Generating a model that defines the current medical status based on the concepts is an ordinary mental process. As noted above, a doctor can look at a patient and determine his general wellbeing. Predicting future events for a patient based on results obtained from other similar patients and based on conforming or not conforming to a treatment is also a process that can be performed mentally. For example, it is well known in medicine that poor medication regimen compliance is a significant factor in a patient’s health status. Observing this well-known fact, and applying it to a patient of interest is an ordinary mental process. In the present time, hardly a day goes by where someone in the federal government or medical community advises patients that if they do not get vaccinated against the Covid-19 virus, they may have a more severe case if they contract the virus. This conclusion is based on the results of others in the population, similar to the person of interest, that have or have not been vaccinated – i.e. that conform or do not conform to the treatment. A doctor may advise a patient that they are at risk of a stroke if they do not conform to their blood pressure regimen. Again, this is based on the known results for similar patients in this population. The specification discloses that the model “provides an enhanced view of the health of the patient as derived from input data” (0032); “improves understanding of patient” (0044); and provides “an accurate prediction of what could happen to patient” (0046).
Claims 5 and 14 recite similar limitations, and also recite: deriving derived concepts from the direct concepts. The broadest reasonable interpretation of deriving derived concepts from direct concepts includes deriving concepts mentally. As above, a doctor can look at a patient and derive a mood or sentiment. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a computer implemented healthcare analytic engine;
utilizing machine learning; 
a plurality of transducers, an engine, a converter, an analyzer; machine readable instructions;
collecting, using a first transducer, first input data from a first source, wherein the first input data comprises symptom and sign metadata;
collecting, using a second transducer, second input data from a second source disparate from the first source, the second source having a data format that is different from a data format of the first source;
wherein at least one of the first input data and the second input data includes one or both of audio data and image data.
storing the first concept and the second concept in a concept bank based upon the relationships;
storing indices to the first concept and second concept in a knowledgebase;
updating a social graph with concepts from the concept bank based on the category profiles and the relationships; 
displaying the patient medical model.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer implemented healthcare analytic engine, transducers, converter, analyzer, and machine readable instructions are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. Similarly, the machine learning required by the claims are disclosed as “standard machine learning algorithms such as pattern recognition, time series analysis and semantic analysis, all of which are capable of being performed mentally, except for the computer (i.e. machine learning) implementation. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. The use of “standard machine learning algorithms” merely instructs the practitioner to apply well-known techniques to the data. 
Collecting data using conventional devices is an insignificant extra-solution activity – i.e. a data gathering step. For example, the specification discloses transducers that are well known in the art such as a microphone (for collecting audio data), a camera/scanner (for collecting image data), sensors, web scrappers, data input ports (i.e. receiving data over a networks), manual input, etc. (0007, 0027 – 0030). Similarly, storing and displaying data, including in a well-known social graph format, is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract data collection and comparison process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract data collection and comparison process. Receiving information and requesting information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. computer implemented healthcare analytic engine, machine learning algorithms, a plurality of transducers, a converter, an analyzer). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of input data (4, 12, 13, 34, 37, 38); internet sources (10); types of metadata (35, 40 - 42); types of concepts (39) those that recite additional abstract ideas including: forecasting behaviors and events using a concept graph (8); determining direct concepts using rules (15); performing facial, gait recognition (36) ; those that recite well-understood, routine and conventional activity or computer functions including: repetitive processing (9); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.  The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 14, 15 and 34 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments 
The U.S.C. 101 Rejection
Applicant's arguments filed 24 June, 2022 with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant asserts that the claims capture “non-computerized” data from multiple sources that was previously uncaptured, stores the data for easy access and later presents the data. Applicant provides support from the specification indicating that some type of information from a patient encounter are not collected. The result is that the doctor must rely on memory to determine if the patient’s condition is changing. Applicant asserts an “improvement in technology” by “gathering data from multiple sources, detecting and organizing concepts and presenting the information to improve the care provider’s understanding of the patient”; and “solve a problem with healthcare information technology”.
However, the data collected includes first and second data from first and second transducers. One of the first or second data is either audio or image data. Applicant asserts, therefore that data from transducers in general, and transducers that provide audio or image data in particular, are not collected in a conventional medical encounter. Examiner disagrees.
Data collection for later analysis is an insignificant data gathering step. The number of sensors and their locations are irrelevant. The specification does not disclose any inventive concepts with respect to this data collection function, or any technological problem associated with collecting this data. For example, the specification discloses transducers include microphones that sense sounds, a camera for video or still images, a scanner, etc. textual data, or measurement data. Transducers are described as the interface to electronic records retrieval. These transducers are well-known operating in their normal capacity to collect the data (0029, 0031). The claims are not limited to a patient encounter. Nothing in the claims limits the data collected to “information not captured by healthcare professionals”. Even so, a typical patient encounter (from direct Examiner experience) includes a nurse taking vital signs in an intake room, escorting the patient to an exam room, and conducting the examination by the doctor asking questions, receiving answers, reviewing test results, etc. Processing these various inputs is an ordinary mental process practiced in medicine well before the advent of computers. Adding such computers and standard algorithms for analyzing the data merely add conventional computer components and processes. For example, it is purely conventional to capture dictation from a doctor (audio data) and store that in a patient EMR. Similarly, medical images maybe stored therein. The data is not limited to that described in the specification. 
The specification makes it clear that humans can, and routinely do, determine concepts from disparate sources (or from the two sources claimed). For example, a doctor can look at a patient and determine a general wellbeing of the patient; listening to a patient to determine the patient’s mood or sentiment, review patient records or recent test results, remember a previous encounter to determine patient status improvement or deterioration, etc. These are abstract mental processes. The invention merely substitutes well-known computer techniques such as speech-to-text and NPL processing for audio sources; OCR and NPL for images, and standard machine learning techniques, etc. Comparing two items of data from different sources arrived at in this way is a purely mental process. The Courts have concluded that “the mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology” (Credit Acceptance Corp. v. Westlake Services).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2013/0267873 A1 to Fuchs discloses a real-time patient monitoring system that includes analyzing video of a patient to detect a facial color (i.e. blue, flushed, etc.) indicative of a patient state.
US PGPUB 2015/0294067 A1 to Kare et al. discloses a patient monitoring system that includes room sensors deployed to monitor a patient including analyzing video to determine a patient state.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/
Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                   Date: 4 August, 2022